ANTI-SLIP FASTENER REMOVER TOOL
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Tim Bright on 2/24/2021.
The specification (Page 8, lines 19-26) has been amended:
Furthermore, the bracing section 4 of the first engagement feature 7 and the bracing section 4 of the second engagement feature 8 are positioned offset of each other.20 More specifically, the present invention further comprises a first geometric plane and a second geometric plane. The first geometric plane is positioned parallel to the bracing section 4 of the first engagement feature 7, and the second geometric plane that is positioned parallel to the bracing section 4 of the second engagement feature 8 as the first geometric plane and the second geometric plane are positioned offset of each other. In25 other words, the first geometric plane and the second geometric plane are not co-planer within the present invention. Specifically, the bracing section 4 of the first engagement feature 7 and the bracing section 4 of the second engagement feature 8 are not aligned with each other.
Allowable Subject Matter
Claims 1-12 allowed.
The following is an examiner’s statement of reasons for allowance: The closest identifiable art, Pacheco (US20060266168) teaches an anti-slip fastener remover tool comprises: a torque-tool body (16) (Fig. 1); a plurality of paired engagement features (34, 24, 66, 22) (Fig. 5); each of the plurality of paired engagement features (34, 24, 26, 22) comprising a first engagement feature and a second engagement feature (Fig. 5); a cross section for the first engagement feature and the second engagement feature each comprising a bracing section and a cavity section; the plurality of paired engagement features (34, 24, 26, 22) being radially distributed about a rotational axis of the torque-tool body (16) (Figs. 1 and 5); the bracing section and the cavity section being adjacently connected to each other so as to form a sharp tooth (42) in between the bracing section and the cavity section (Fig. 2); the cavity section of the first engagement feature being adjacently connected to the cavity section of the second engagement feature; the cavity section of the first engagement feature and the cavity section of the second engagement feature being oriented towards the rotational axis; the bracing section of the first engagement feature and the bracing section of the second engagement feature being oppositely positioned of each other about the cavity section of the first engagement feature and the cavity section of the second engagement feature; wherein a first geometric plane positioned parallel to the bracing section of the first engagement feature and a second geometric plane positioned parallel to the bracing section of the second engagement feature (crest shaped surfaces, therefore any point along the curve can make a first and second geometric plane respectively, therefore not parallel; [0049]), the first geometric plane and the second geometric plane are not co-planer ([0049]; see annotated Fig. 5 below). Pacheco does not anticipate nor render obvious, the bracing section of the first engagement feature and the bracing section of the second engagement feature each being straight or flat; and the bracing section of the first engagement feature and the bracing section of the second engagement feature are not aligned with each other.  As previously argued, Pacheco teaches each engagement surface being arcuate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304.  The examiner can normally be reached on 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723